Name: COUNCIL REGULATION (EC) No 3693/93 of 21 December 1993 allocating, for 1994, Community catch quotas in Greenland waters
 Type: Regulation
 Subject Matter: fisheries;  America;  economic geography
 Date Published: nan

 31 . 12 . 93No L 341/106 Official Journal of the European Communities COUNCIL REGULATION (EC) No 3693/93 of 21 December 1993 allocating, for 1994, Community catch quotas in Greenland waters Whereas, to ensure efficient management of the catch possibilities available, they should be shared out among the Member States by means of quotas in accordance with Article 8 of Regulation (EEC) No 3760/92; Whereas the fishing activities covered by this Regulation are subject to the relevant control measures provided for by Council Regulation (EEC) No 2847/93 of 12 October 1993 establishing a control system applicable to the common fisheries policy (4 ), HAS ADOPTED THIS REGULATION: THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 3760/92 of 20 December 1992 establishing a Community system for fisheries and aquaculture, ( ] ), and in particular Article 8 (4 ) thereof, Having regard to the proposal from the Commission, Whereas the Agreement on fisheries between the European Economic Community, on the one hand, and the Government of Denmark and the local Government of Greenland, on the other (2 ), and the Protocol laying down the conditions relating to fishing provided for in the Agreement on fisheries between the European Economic Community, on the one hand, and the Government of Denmark and the Home Rule Government of Greenland, on the other ( 3 ), establish the catch quotas allocated to the Community in Greenland waters; Whereas these catch quotas may be used by vessels not flying the flag of a Member State of the Community to the extent that this is necessary for the proper functioning of the fisheries agreements which the Community has concluded with third countries; Whereas the Community shall inform the authorities responsible for Greenland of its reaction to offers regarding supplementary catch possibilities referred to in Article 8 of the Agreement on fisheries not later than six weeks after receipt of the offer; Article 1 For 1994, the allocation of the Community catch quotas in Greenland waters shall be as set out in the Annex. Article 2 Should the authorities responsible for Greenland make an offer regarding supplementary catch possibilities referred to in Article 8 of the Agreement on fisheries, the Council shall, acting by a qualified majority on a proposal from the Commission, take a decision on that offer within six weeks of receipt thereof. Article 3 This Regulation shall enter into force on 1 January 1994. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 21 December 1993 . For the Council The President A. BOURGEOIS ( 1 ) OJ No L 389, 31 . 12 . 1992, p. 1 . (2 ) OJ No L 29, 1 . 2 . 1985 , p. 9 . ( 3 ) OJ No L 252, 15 . 9 . 1990, ;p. 2 . (4 ) OJ No L 261 , 20. 10 . 1993, p. 1 . No L 341/10731 . 12. 93 Official Journal of the European Communities ANNEX Allocation of Community catch quotas in Greenland waters for 1994 Species Geographicalregion Community catch quotas ( tonnes) Quotas allocated to Member States (tonnep) Quantities allocated Norway &amp; Iceland (tonnes ) (shown for information only ) Faroese quotas in Greenland waters according to EC/Greenland Fisheries Protocol (') (tonnes ) ( shown for information only) 1 2 3 4 5 6 Cod NAFO 0/1 16 000 Germany 12 320  United Kingdom 3 680 ICESXIV/V 15 000 Germany 13 040 United Kingdom 1 960 Redfish NAFO 0/1 5 500 Germany 5 395  ) United Kingdom 105 ICES XIV/V 46 820 Germany 46 270  500 France 330 United Kingdom 220 Greenland halibut NAFO 0/1 2 050 Germany 1 575 400 ( 2 ) (*) 150 United Kingdom 75 ICESXIV/V 3 950 Germany 3 375 400 ( 2 ) (*) 150 United Kingdom 175 Halibut NAFO 0/1 200  200 (2 ) (*) Deep-water prawns ICESXIV/V 4 525 Denmark 1 012 2 500 { * ) 1150 France 1 012 Catfish NAFO 0/1 2 000 Germany 2 000  Blue whiting ICES XIV/V 30 000 Denmark 3 000  France 3 000 Germany 24 000 Capelin ICESXIV/V 75 000 Community 15 500 50 000 H 10 000 Grenadier NAFO 0/1 2 300 Community 1 500 800 ICES XIV/V (') These Faroese quotas are additional to the Community catch quotas and form part of the fishery arrangement for 1994 agreed on by the Community and the Faroe Islands, (2) To be fished only by long-liners. (*) Not allocated.